DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the method further comprises: performing light splitting processing on light received by the camera; wherein in the first working mode, visible light obtained from the light splitting processing is subject to polarization processing and guided to the first image sensor; in the second working mode, visible light obtained from the light splitting processing is guided to the first image sensor, and infrared light obtained from the light splitting processing is guided to the second image sensor when taken in combination with all the limitations of the independent claim. Furthermore, The prior art does not teach wherein the camera further comprises: a lens; and a light splitting module disposed between the lens and the first image sensor and the second image sensor, and is configured to perform light splitting processing on light entering the lens; wherein when the camera is in the second working mode, visible light output by the light splitting module is guided into the first image sensor, and infrared light output by the light splitting module is guided into the second image sensor when taken in combination with all the limitations of the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JMH
January 3, 2022